EXHIBIT 10.10

NATUS MEDICAL INCORPORATED

                                          EMPLOYMENT AGREEMENT

This Agreement is entered into as of                     , (the “Effective
Date”) by and between Natus Medical Incorporated (the “Company”), and
                                         (“Executive”).

1. Duties and Scope of Employment.

(a) Positions and Duties. As of the Effective Date, Executive will serve as
                                         of the Company. Executive will render
such business and professional services in the performance of his duties,
consistent with Executive’s position within the Company, as shall reasonably be
assigned to him by the Company’s Chief Executive Officer (“CEO”). The period of
Executive’s employment under this Agreement is referred to herein as the
“Employment Term.”

(b) Obligations. During the Employment Term, Executive will perform his duties
faithfully and to the best of his ability and will devote his full business
efforts and time to the Company. For the duration of the Employment Term,
Executive agrees not to actively engage in any other employment, occupation or
consulting activity for any direct or indirect remuneration without the prior
approval of the Board.

2. At-Will Employment. The parties agree that Executive’s employment with the
Company will be “at-will” employment and may be terminated at any time with or
without cause or notice. Executive understands and agrees that neither his job
performance nor promotions, commendations, bonuses or the like from the Company
give rise to or in any way serve as the basis for modification, amendment, or
extension, by implication or otherwise, of his employment with the Company.

3. Compensation.

(a) Base Salary. During the Employment Term, the Company will pay Executive an
annual salary of $             as compensation for his services (the “Base
Salary”). The Base Salary will be paid periodically in accordance with the
Company’s normal payroll practices and be subject to the usual, required
withholding. Executive’s salary will be subject to review and adjustments will
be made based upon the Company’s normal performance review practices.

4. Employee Benefits. During the Employment Term, Executive will be entitled to
participate in the employee benefit plans currently and hereafter maintained by
the Company of general applicability to other senior executives of the Company,
including, without limitation, the Company’s group medical, dental, vision,
disability, life insurance, and flexible-spending account plans. The Company
reserves the right to cancel or change the benefit plans and programs it offers
to its employees at any time.

 

-1-



--------------------------------------------------------------------------------

5. Paid Time Off (“PTO”). Executive will be entitled to receive PTO pursuant to
Natus’ standard benefit policy currently and hereafter maintained by the
Company, and as may be cancelled or changed from time to time.

6. Expenses. The Company will reimburse Executive for reasonable travel,
entertainment or other expenses incurred by Executive in the furtherance of or
in connection with the performance of Executive’s duties hereunder, in
accordance with the Company’s expense reimbursement policy as in effect from
time to time.

7. Severance.

(a) Involuntary Termination. If Executive’s employment with the Company
terminates other than for “Cause” (as defined herein), death or disability, and
Executive signs and does not revoke a standard release of claims with the
Company, then, subject to Section 11, Executive shall be entitled to (i) receive
continuing payments of severance pay (less applicable withholding taxes) at a
rate equal to his Base Salary rate, as then in effect, for a period equal to
             months, plus              month for each              months of
employment, up to a maximum of              month(s) from the date of such
Executive’s “separation from service” (as defined in Treas. Reg. 1.409A-1(h))
with the Company, to be paid periodically in accordance with the Company’s
normal payroll policies and commencing with the latest payroll date that is also
within seventy (70) days from the date of “separation from service” (with
earlier commencement possible only if in compliance with Section 409A of the
code and with payments that would have been made on earlier payroll dates, but
for this provision, cumulated and paid on such payroll date); (ii) the immediate
vesting and exercisability of             % of the shares subject to all of
Executive’s stock awards covering shares of Company Common Stock (whether
currently outstanding or granted in following the Effective Date) outstanding on
the date such release of claims becomes effective (the “Stock Awards”) and
(iii) continued payment by the Company of the group health continuation coverage
premiums for Executive and Executive’s eligible dependents under Title X of the
Consolidated Budget Reconciliation Act of 1985, as amended (“COBRA”) as in
effect through the lesser of (x)              months from the effective date of
such termination, (y) the date upon which Executive and Executive’s eligible
dependents become covered under similar plans, or (z) the date Executive no
longer constitutes a “Qualified Beneficiary” (as such term is defined in
Section 4980B(g) of the Internal Revenue Code of 1986, as amended (the “Code”));
provided, however, that Executive will be solely responsible for electing such
coverage within the required time periods. Compensation and benefits payable
pursuant to this provision that are made from the date of “separation from
service” with the Company through March 15th of the calendar year following such
termination, are intended to constitute separate payments for purposes of Treas.
Reg. 1.409A-2(b)(2) and thus payable pursuant to the “shot-term deferral” rule
set forth in Treas. Reg. 1.409A-1(b)(4); payments made following such
March 15th, are intended to constitute separate payments for purposes of Treas.
Reg. 1.409A-2(b)(2) made upon an involuntary termination from service and
payable pursuant to Treas. Reg. 1.409A-1(b)(9)(iii), to the maximum extent
permitted by said provision, with any excess amount being regarded as subject to
the distribution requirements of Section 409A(a)(2)(A) of the Code, including,
without limitation, the requirement of Section 409A(a)(2)(B)(i) of the code that
payments be delayed until six months after “separation from service” if
Executive is a “specified employee” within the meaning of the aforesaid section
of the Code at the time of such “separation from service.”

 

-2-



--------------------------------------------------------------------------------

(b) Voluntary Termination; Termination for Cause. If Executive’s employment with
the Company terminates voluntarily by Executive (other than as described in
subsection (c) below) or for Cause by the Company or due to Executive’s death or
disability, then (i) all vesting of Stock Options will immediately cease,
(ii) all payments of compensation by the Company to Executive hereunder will
terminate immediately (except as to amounts already earned), and (iii) Executive
will only be eligible for severance benefits, if any, in accordance with the
Company’s established policies as then in effect.

(c) Change of Control Benefits. If within twelve (12) months following a “Change
of Control” (as defined below) (i) Executive terminates Executive’s employment
with the Company for Good Reason after providing the Company with written notice
within the ninety (90) days after the occurrence of an event constituting Good
Reason and an opportunity for the Company to cure such occurrence of not less
than thirty (30) days, or (ii) the Company or the successor corporation
terminates Executive’s employment with the Company for other than Cause, death
or disability, then Executive shall be entitled to the benefits provided for in
subsection (a). Executive shall only be permitted to receive the benefits
provided for in subsection (a) once and shall not be permitted to claim such
benefits under both subsection (a) and (c) such that Executive would receive the
benefits pursuant to subsection (a) twice. The payment-characterization
provisions made under subsection (a) above for purposes of Section 409A of the
Code shall apply as well.

8. Limitation on Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to the Executive
(i) constitute “parachute payments” within the meaning of Section 280G of the
Code and (ii) but for this Section 8, would be subject to the excise tax imposed
by Section 4999 of the Code, then the Executive’s severance benefits under
Section 4(a)(i) shall be either:

delivered in full, or

delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to excise tax under Section 4999 of the Code,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
severance benefits, notwithstanding that all or some portion of such severance
benefits may be taxable under Section 4999 of the Code. Unless the Company and
Executive otherwise agree in writing, any determination required under this
Section 8 shall be made in writing by the Company’s independent public
accountants immediately prior to Change of Control (the “Accountants”), whose
determination shall be conclusive and binding upon Executive and the Company for
all purposes. For purposes of making the calculations required by this
Section 8, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and Executive shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 8. If payment is to be in a lesser amount then
reduction shall occur in the following order: (i) reduction of payments of cash;
and (ii) reduction in equity awards; and in each category reduction shall be pro
rata between those payments subject to Section 409A and payments not subject to
Section 409A.

 

-3-



--------------------------------------------------------------------------------

9. Definitions.

(a) Cause. For purposes of this Agreement, “Cause” shall mean (i) any act of
personal dishonesty taken by Executive in connection with his responsibilities
as an employee and intended to result in substantial personal enrichment of
Executive, (ii) Executive’s conviction of a felony, (iii) a willful act by
Executive which constitutes gross misconduct and which is injurious to the
Company, or (iv) continued substantial violations by Executive of Executive’s
employment duties which are demonstrably willful and deliberate on Executive’s
part after there has been delivered to Executive a written demand for
performance from the Company which specifically sets forth the factual basis for
the Company’s belief that Executive has not substantially performed Executive’s
duties.

(b) Change of Control. For purposes of this Agreement, “Change of Control” of
the Company is defined as:

(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under said Act), directly or indirectly, of
securities of the Company representing 50% or more of the total voting power
represented by the Company’s then outstanding voting securities; or

(ii) a change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. (“Incumbent Directors”) will mean directors who either
(A) are directors of the Company as of the date hereof, or (B) are elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of the Incumbent Directors at the time of such election or nomination
(but will not include an individual whose election or nomination is in
connection with an actual or threatened proxy contest relating to the election
of directors to the Company); or

(iii) the date of the consummation of a merger or consolidation of the Company
with any other corporation that has been approved by the stockholders of the
Company, other than a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than forty percent (40%) of the total
voting power represented by the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation, or
the stockholders of the Company approve a plan of complete liquidation of the
Company; or

(iv) the date of the consummation of the sale or disposition by the Company of
all or substantially all the Company’s assets.

(c) Good Reason. For purposes of this Agreement, “Good Reason” shall mean any of
the following actions taken without the Executive’s express written consent
(i) the material reduction of the Executive’s duties or responsibilities
relative to Executive’s duties or responsibilities in effect immediately prior
to such reduction; provided, however, that a reduction in duties or
responsibilities solely by virtue of the Company being acquired and made part of
a larger entity (as, for example, when the Chief Financial Officer of

 

-4-



--------------------------------------------------------------------------------

Natus Medical Incorporated remains as such following a Change of Control and is
not made the Chief Financial Officer of the acquiring corporation) shall not
constitute “Good Reason;” (ii) a material reduction by the Company in
Executive’s annual Base Salary as in effect immediately prior to such reduction;
(iii) a material reduction by the Company in the kind or level of employee
benefits to which Executive is entitled immediately prior to such reduction with
the result that Executive’s overall benefits package is significantly reduced;
(iv) the relocation of Executive’s primary place of work to a facility or a
location that increases Executive’s commute distance by more than 35 miles from
Executive’s then primary place of work (the parties acknowledge that there is
currently uncertainty regarding application of Section 409A of the Code in this
area and agree that if later legal authority indicates this distance is not
“material” that the distance shall automatically increase to such distance as
has been determined to be the minimum required to be “material”); or (v) the
material breach of this Agreement by the Company (including, but not limited to,
failure of the Company to obtain the assumption of this Agreement by any
successors contemplated in Section 12).

10. Confidential Information. Executive agrees to enter into the Company’s
standard Confidential Information and Invention Assignment Agreement (the
“Confidential Information Agreement”) upon commencing employment hereunder.

11. Conditional Nature of Severance Payments.

(a) Noncompete. Executive acknowledges that the nature of the Company’s business
is such that if Executive were to become employed by, or substantially involved
in, the business of a competitor of the Company following the termination of
Executive’s employment with the Company, it would be very difficult for
Executive not to rely on or use the Company’s trade secrets and confidential
information. Thus, to avoid the inevitable disclosure of the Company’s trade
secrets and confidential information, Executive agrees and acknowledges that
Executive’s right to receive the severance payments set forth in Section 7 (to
the extent Executive is otherwise entitled to such payments) shall be
conditioned upon Executive not directly or indirectly engaging in (whether as an
employee, consultant, agent, proprietor, principal, partner, stockholder,
corporate officer, director or otherwise), nor having any ownership interest in
or participating in the financing, operation, management or control of, any
person, firm, corporation or business that competes with Company or is a
customer of the Company. Upon any breach of this section, all severance payments
pursuant to this Agreement shall immediately cease.

(b) Non-Solicitation. Until the date eighteen (18) months after the termination
of Executive’s employment with the Company for any reason, Executive agrees not,
either directly or indirectly, to solicit, induce, attempt to hire, recruit,
encourage, take away, hire any employee of the Company or cause an employee to
leave his or her employment either for Executive or for any other entity or
person. Additionally, Executive acknowledges that Executive’s right to receive
the severance payments set forth in Section 7 (to the extent Executive is
otherwise entitled to such payments) are contingent upon Executive complying
with this Section 10(b) and upon any breach of this section all severance
payments pursuant to this Agreement shall immediately cease.

(c) Understanding of Covenants. Executive represents that Executive (i) is
familiar with the foregoing covenants not to compete and not to solicit, and
(ii) is fully aware of Executive’s obligations hereunder, including, without
limitation, the reasonableness of the length of time, scope and geographic
coverage of these covenants.

 

-5-



--------------------------------------------------------------------------------

12. Assignment. This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors and legal representatives of Executive upon Executive’s
death and (b) any successor of the Company. Any such successor of the Company
will be deemed substituted for the Company under the terms of this Agreement for
all purposes. For this purpose, “successor” means any person, firm, corporation
or other business entity which at any time, whether by purchase, merger or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company. None of the rights of Executive to receive
any form of compensation payable pursuant to this Agreement may be assigned or
transferred except by will or the laws of descent and distribution. Any other
attempted assignment, transfer, conveyance or other disposition of Executive’s
right to compensation or other benefits will be null and void.

13. Notices. All notices, requests, demands and other communications called for
hereunder shall be in writing and shall be deemed given (i) on the date of
delivery if delivered personally, (ii) one (1) day after being sent by a well
established commercial overnight service, or (iii) four (4) days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors at the following addresses, or at
such other addresses as the parties may later designate in writing:

If to the Company:

Natus Medical Incorporated

1501 Industrial Road

San Carlos, CA 94070

Attn: [Name]

If to Executive:

at the last residential address known by the Company.

14. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement will continue in full force and effect without said provision.

15. Arbitration.

(a) General. In consideration of Executive’s service to the Company, its promise
to arbitrate all employment related disputes and Executive’s receipt of the
compensation, pay raises and other benefits paid to Executive by the Company, at
present and in the future, Executive agrees that any and all controversies,
claims, or disputes with anyone (including the Company and any employee,
officer, director, shareholder or benefit plan of the Company in their capacity
as such or otherwise) arising out of, relating to, or resulting from Executive’s
service to the Company under this Agreement or otherwise or the termination of
Executive’s service with the Company, including any breach of this Agreement,
shall be subject to binding arbitration under the Arbitration Rules set forth in
California Code of Civil Procedure Section 1280 through 1294.2, including
Section 1283.05 (the “Rules”) and pursuant to California law. Disputes which
Executive agrees to arbitrate, and thereby agrees to waive any right to a trial
by jury, include any

 

-6-



--------------------------------------------------------------------------------

statutory claims under state or federal law, including, but not limited to,
claims under Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act of 1990, the Age Discrimination in Employment Act of 1967, the
Older Workers Benefit Protection Act, the California Fair Employment and Housing
Act, the California Labor Code, claims of harassment, discrimination or wrongful
termination and any statutory claims. Executive further understands that this
Agreement to arbitrate also applies to any disputes that the Company may have
with Executive.

(b) Procedure. Executive agrees that any arbitration will be administered by the
American Arbitration Association (“AAA”) and that a neutral arbitrator will be
selected in a manner consistent with its National Rules for the Resolution of
Employment Disputes. The arbitration proceedings will allow for discovery
according to the rules set forth in the National Rules for the Resolution of
Employment Disputes or California Code of Civil Procedure. Executive agrees that
the arbitrator shall have the power to decide any motions brought by any party
to the arbitration, including motions for summary judgment and/or adjudication
and motions to dismiss and demurrers, prior to any arbitration hearing.
Executive agrees that the arbitrator shall issue a written decision on the
merits. Executive also agrees that the arbitrator shall have the power to award
any remedies, including attorneys’ fees and costs, available under applicable
law. Executive understands the Company will pay for any administrative or
hearing fees charged by the arbitrator or AAA except that Executive shall pay
the first $200.00 of any filing fees associated with any arbitration Executive
initiates. Executive agrees that the arbitrator shall administer and conduct any
arbitration in a manner consistent with the Rules and that to the extent that
the AAA’s National Rules for the Resolution of Employment Disputes conflict with
the Rules, the Rules shall take precedence.

(c) Remedy. Except as provided by the Rules, arbitration shall be the sole,
exclusive and final remedy for any dispute between Executive and the Company.
Accordingly, except as provided for by the Rules, neither Executive nor the
Company will be permitted to pursue court action regarding claims that are
subject to arbitration. Notwithstanding, the arbitrator will not have the
authority to disregard or refuse to enforce any lawful Company policy, and the
arbitrator shall not order or require the Company to adopt a policy not
otherwise required by law that the Company has not adopted.

(d) Availability of Injunctive Relief. In addition to the right under the Rules
to petition the court for provisional relief, Executive agrees that any party
may also petition the court for injunctive relief where either party alleges or
claims a violation of this Agreement or the Confidentiality Agreement or any
other agreement regarding trade secrets, confidential information,
nonsolicitation or Labor Code §2870. In the event either party seeks injunctive
relief, the prevailing party shall be entitled to recover reasonable costs and
attorneys’ fees.

(e) Administrative Relief. Executive understands that this Agreement does not
prohibit Executive from pursuing an administrative claim with a local, state or
federal administrative body such as the Department of Fair Employment and
Housing, the Equal Employment Opportunity Commission or the workers’
compensation board. This Agreement does, however, preclude Executive from
pursuing court action regarding any such claim.

(f) Voluntary Nature of Agreement. Executive acknowledges and agrees that
Executive is executing this Agreement voluntarily and without any duress or
undue influence by the Company or anyone else. Executive further acknowledges
and agrees

 

-7-



--------------------------------------------------------------------------------

that Executive has carefully read this Agreement and that Executive has asked
any questions needed for Executive to understand the terms, consequences and
binding effect of this Agreement and fully understand it, including that
Executive is waiving Executive’s right to a jury trial. Finally, Executive
agrees that Executive has been provided an opportunity to seek the advice of an
attorney of Executive’s choice before signing this Agreement.

16. Integration. This Agreement, together with the Option Plan, Option Agreement
and the Confidential Information Agreement represents the entire agreement and
understanding between the parties as to the subject matter herein and supersedes
all prior or contemporaneous agreements whether written or oral. No waiver,
alteration, or modification of any of the provisions of this Agreement will be
binding unless it is in writing and specifically mentions this Section 16 and it
is signed by duly authorized representatives of the parties hereto.

17. Waiver of Breach. The waiver of a breach of any term or provision of this
Agreement, which must be in writing, shall not operate as or be construed to be
a waiver of any other previous or subsequent breach of this Agreement.

18. Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

19. Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.

20. Governing Law. This Agreement will be governed by the laws of the State of
California (with the exception of its conflict of laws provisions).

21. Acknowledgment. Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

22. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

[Remainder of Page Intentionally Left Blank]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by their duly authorized officers, as of the day and year first
above written.

 

COMPANY:

     

NATUS MEDICAL INCORPORATED

     

By:

 

 

   

Date:

 

 

Title:

 

 

     

 

EXECUTIVE:

     

 

   

Date:

 

 

[Executive]

     

 

-9-